DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1, 6, and 9 have been amended, and claims 2-3, 7-8, and 10 have been canceled in the response filed on December 10, 2021.
Claims 1, 4-6, and 9 are pending.
Claims 1, 4-6, and 9 are rejected.
Detailed Claim Objections begin on page 3.
Detailed Claim Interpretation begins on page 4.
Detailed Claim Rejections begin on page 5.
Indication of Allowable Subject Matter begins on page 20.
Response to Arguments begins on page 27.


Claim Objections
Claims 1, 4-6, and 9 are objected to because of the following informalities:
Claim 1, lines 25-26: “the property information is customizable--ly arranged by the real estate customer” should read “the real estate customer customizes the arrangement of the property information”
Claim 1, lines 27-28: “the property information to be customable-ly arranged by the real estate customer” should read “customize the arrangement of the property information .”
Claim 1, line 30: “according to the real estate customer’s taste” should read “according to the taste of the real estate customer.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Claim 1: 
a VR capturing unit provided inside of a real estate product of a real estate supplier to capture a three-dimensional image of the inside of the real estate product and provided to a real estate customer to capture three-dimensional images of one or more properties owned by the real estate customer;
a VR capturing section configured to three-dimensionally digitize the three-dimensional image of the inside of the real estate product according to a position of the VR capturing unit and three- dimensionally digitize the one or more properties owned by the real estate customer; 
a background providing section configured to extract background information of the inside of the real estate product provided by the real estate supplier via VR photographing the inside of the real estate product and provide the background information to the real estate customer,
a background extraction section configured to extract only the background information from the digitized three-dimensional image of the inside of the real estate product captured by VR photographing; and 
a property extraction section configured to extract only the property information of the one or more properties owned by the real estate customer via VR photographing the one or more properties owned by the real estate customer and by removing information other than the property information;
an AR providing section configured to overlap the background information of the inside of the real estate product with the property information of the real estate customer so that the property information is customizable--ly arranged by the real estate customer; and
a property processing section configured to allow the property information to be customable-ly arranged by the real estate customer and overlap the background information thereupon.
Claim 6:
contract processing section configured to, when any one of the plurality of broker servers is selected by the real estate customer, provide a capability to make a brokerage service contract between the selected broker server and the real estate customer but is not required to do so.
Claim 9:
a contract processing section configured to, when any one of the plurality of moving service servers is selected by the real estate customer, allow a moving service contract to be made between the selected moving service server and the real estate customer.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure of a VR capturing unit is defined in the specification as either: i) a rig type used by professionals or ii) an all-in-one camera used by amateurs (see page 11, lines 3-17). The specification provides sufficient description of the VR capturing unit including the corresponding structure, and the VR capturing unit is sufficiently defined by the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Claims 1, 6, and 9 recite: “section configured to.” These limitations invoke 35 U.S.C. 112(f), as noted above. However, the corresponding structure to perform the function of the system is not described in the specification and thereby fails to comply with the written description requirement. While the specification describes the function of each of the sections recited in the claims, the specification does not disclose the structural system components as required by that statutory provision for these claim limitations, and thus, one cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving 
Claims 4-6 and 9 inherit the deficiencies of claim 1, and are therefore also rejected.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, and 9 recite: “section configured to.” These limitations invoke 35 U.S.C. 112(f), as noted above. However, it is unclear what the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner notes that the specification describes elements such as each of the claimed sections; however, the specification provides no association between a structure and the function of these elements. Therefore, claims 1, 6, and 9 are rejected. 
Claims 4-6 and 9 inherit the deficiencies of claim 1, and are therefore also rejected.

Claim 1 recites: “a property processing section configured to allow the property information to be customable-ly arranged by the real estate customer and overlap the background information thereupon.” This renders the claim indefinite because it is unclear whether the contract processing section is actually performing this step, or if the contract processing section has the capability to make a moving service contract but is not required to do so. Therefore, claim 1 is rejected.
For purposes of examination the Examiner will interpret “a property processing section configured to allow the property information to be customable-ly arranged by the real estate customer and overlap the background information thereupon” as “a property processing section configured to provide the capability to customize the arrangement of the property information but is not required to do so.”

Claim 1 recites: “the real estate customer's terminal.” There is insufficient antecedent basis for this limitation in the claims. Therefore, claim 1 is rejected.
Claims 4-6 and 9 inherit the deficiencies of claim 1, and are therefore also rejected.
the real estate customer's terminal” as “a terminal of the real estate customer.”

Claim 9 recites: “a contract processing section configured to, when any one of the plurality of moving service servers is selected by the real estate customer, allow a moving service contract to be made between the selected moving service server and the real estate customer.” This renders the claim indefinite because it is unclear whether the contract processing section is actually performing this step, or if the contract processing section has the capability to make a moving service contract but is not required to do so. Therefore, claim 9 is rejected.
For purposes of examination the Examiner will interpret “a contract processing section configured to, when any one of the plurality of moving service servers is selected by the real estate customer, allow a moving service contract to be made between the selected moving service server and the real estate customer” as “a contract processing section configured to, when any one of the plurality of moving service servers is selected by the real estate customer, provide a capability to make a moving service contract between the selected moving service server and the real estate customer but is not required to do so.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1, 4-6, and 9, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of selling real estate. Specifically, representative claim 1 recites the abstract idea of:
provided inside of a real estate product of a real estate supplier to capture a three-dimensional image of the inside of the real estate product and provided to a real estate customer to capture three-dimensional images of one or more properties owned by the real estate customer; 
the three-dimensional image of the inside of the real estate product according to a position and the one or more properties owned by the real estate customer; 
extract background information of the inside of the real estate product provided by the real estate supplier via the inside of the real estate product and provide the background information to the real estate customer, extract only the background information from the three-dimensional image of the inside of the real estate product captured; 
extract only the property information of the2US Application No. 16/475,163 oReply to OA dated September 10, 2021ne or more properties owned by the real estate customer via the one or more properties owned by the real estate customer and by removing information other than the property information, wherein the property information includes at least one selected from the group consisting of form, shape, and color;
overlap the background information of the inside of the real estate product with the property information of the one or more properties owned by the real estate customer so that the property information is customizable--ly arranged by the real estate customer, allow the property information to be customable-ly arranged by the real estate customer and overlap the background information thereupon, and customizes any one of the form, shape and color constituting the property information according to the real estate customer's taste; and 
receive whether the real estate customer wants to make a contract for the real estate product from at least the real estate customer such that a moving service contract is made with the real estate customer, receives the property information used for the simulation and proposes an estimate for a moving service, which corresponds to the property information, to the real estate customer, and transmit information on a moving service fee corresponding to the property information to the real estate customer.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of selling real estate, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because exchanging real estate product information between real estate suppliers and real estate customers are marketing and sales activities. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a system, a VR capturing unit, three-dimensionally digitize the three-dimensional image, a background providing section configured to extract background via VR photographing, the background providing section includes a background extraction section configured to extract from the digitized three-dimensional image captured by VR photographing, a property extraction section configured to extract via VR photographing, an AR providing section configured to overlap, the AR providing section includes a property processing section configured to allow the property information to be customable-ly arranged and overlap the background information, a moving service server configured to electronically receive, a moving service contract is electronically made, the real estate customer's terminal, a plurality of moving service servers identical to the moving service server, and each of the moving service servers further includes a reverse auction processing section configured to transmit information.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of selling real estate occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they 
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 4-6 and 9 do not aid in the eligibility of independent claim 1. For example, claims 4, 6, and 9 merely further define the abstract limitations of claim 1. Additionally, claim 5 merely provides further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 4-6 and 9 include additional elements of a broker server configured to electronically receive, a plurality of broker servers identical to the broker server, and each of the broker servers further includes a reverse auction processing section configured to transmit information, a contract processing section configured to provide a capability to make a brokerage service contract, and a contract processing section configured to allow a moving service contract to be made. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 4-6 and 9 are also ineligible. 

Allowable Subject Matter
Claims 1, 4-6, and 9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are allowable over the prior art due to the combination of features. Specifically, the claims recite a system for providing a simulation of household items using virtual reality (VR) and augmented reality (AR) and brokering real estate. The system comprises a VR capturing unit which captures a three-dimensional image of the inside of a real estate product. The VR capturing unit is provided to a real estate customer to capture three-dimensional images of one or more properties they own. A VR capturing section of the system is configured to three-dimensionally digitize the three-dimensional images according to a position of the VR capturing unit. 
Additionally, a background providing section of the system is configured to extract background information of the inside of the real estate product via VR photographing the inside of the real estate product and then provided to the real estate customer, wherein the background providing section includes a background extraction section configured to extract background information from the digitized three-dimensional image. A property extraction section of the system is configured to extract property information of the one or more properties owned by the real estate customer via VR photographing and by removing information other than the property information, which includes at least one of form, shape, or color. An AR providing section of the system is configured to overlap the background information of the inside of the real estate product with the property information of the one or more properties owned by the real estate customer in order to customize the arrangement of the property information. The AR providing 
Furthermore, a moving service server is configured to electronically receive whether the real estate customer wants to make a contract for the real estate product from at least the real estate customer such that a moving service contract is electronically made with the real estate customer. The moving service server receives the property information used for the simulation and proposes an estimate for a moving service, which corresponds to the property information, to a terminal of the real estate customer. There are a plurality of moving service servers identical to the moving service server, and each of the moving service servers further includes a reverse auction processing section configured to transmit information on a moving service fee corresponding to the property information to the real estate customer.
The most relevant prior art includes previously cited Jovanovic (US 20150243071 A1, herein referred to as Jovanovic), Richardson et. al. (US 20160093007 A1, herein referred to as Richardson), Allison et. al. (US 20130138475 A1, herein referred to as Allison), Deshpande et. al. (US 8700537 B1, herein referred to as Deshpande), and Ogunbunmi et. al. (US 20210248674 A1, herein referred to as Ogunbunmi). Newly cited Tung (US 20060277119 A1, herein referred to as Tung) and Saric (US 20160292761 A1, herein referred to as Saric) are also relevant.
Jovanovic discloses a system for providing a simulation of household items (Jovanovic: figs 1A, 2). The system comprises a user device that includes a camera lens and sensors, which is used to capture an image or video of the inside of a room (Jovanovic: figs 1B, 3A-3B; [0055], [0033], [0042]). The image or video can have perspective and scale information so that 3D 
Richardson discloses a real estate brokerage system comprising real estate products of real estate suppliers and real estate customers searching for real estate (Richardson: figs 1, 2; [0043], [0047]). The system also comprises a plurality of broker servers which assist in negotiations and contract formation between suppliers and customers (Richardson: fig 1; [0049], [0051]). Each server can transmit information to the buyer including breakdown of fees, taxes, and proceeds to the seller both during negotiations and upon signing a contract (Richardson: 
Allison discloses a server that includes an auction module (Allison: fig 5). In the case of a reverse auction, the auction module manages the competition of vendors by limiting the time available to compete (Allison: [0040]). The plurality of vendors can be selected from by the user, and the data collection tool monitors the user’s interaction with the system (Allison: [0058]). Allison does not disclose a system for capturing three-dimensional virtual reality or augmented reality images of the real estate or property information, nor customizing the layout of a customer’s property inside a real estate product using AR or VR. Allison also does not disclose brokering a real estate transaction, a contract processing section, a moving service server, a moving services contract, nor the moving service server receiving the property information used for the simulation.
Deshpande discloses a moving service server that prepares moving quotes to customers (Deshpande: [6:50-51]). If a customer chooses to accept the quote, the system forms a contract between the customer and moving service provider (Deshpande: [6:58-59]). The quote includes prices based on the origin and destination for the move, how much property is to be moved, and when the move is to take place (Deshpande: [6:50-57]). Deshpande does not disclose a system 
Ogunbunmi discloses a system for connecting real estate customers and real estate suppliers using virtual reality tours (Ogunbunmi: [0017]). The system generates a virtual tour for an asset using virtual reality or augmented reality with a real-time video feed overlay, and the user can navigate through the environment using buttons on the user interface (Ogunbunmi: [0024], [0027]). Ogunbunmi does not disclose that the user can customize an arrangement of the property or background information in the system, nor a system for capturing the virtual tour. Ogunbunmi also does not disclose a broker server, brokering a real estate transaction, a reverse auction processing section, a moving service server, a moving services contract, nor the moving service server receiving the property information used for the simulation.
Tung discloses a system for customizing furniture (Tung: figs 1, 3). The system allows a user to select a floor plan that represents the user’s space and a furniture kit, and then the user accesses a virtual reality floor plan to simulate the furniture in the room (Tung: figs 5-7; [0057]). The user can customize their furniture by selecting different colors and textures from the furniture kit to be displayed in the virtual reality simulation (Tung: figs 5-7; [0037]). Tung does not disclose a system for capturing three-dimensional virtual reality or augmented reality images of the real estate or property information, a system for brokering real estate, a real estate supplier, a real estate customer, a broker server, nor brokering a real estate transaction. Tung also 
Saric discloses a system for generating moving quotes (Saric: fig 1; [0027]-[0028]). The system can receive images of the rooms from a user device and extract furniture from the images (Saric: [0069], [0073], [0080]). The system can then generate a pricing quote based on the identified furniture, and the user can accept or decline the quote given (Saric: [0074]-[0075], [0077], [0079]). Saric does not disclose a system for capturing three-dimensional virtual reality or augmented reality images of the real estate or property information, customizing the layout of a customer’s property inside a real estate product using AR or VR, a system for brokering real estate, a real estate supplier, a real estate customer, a broker server, nor brokering a real estate transaction. Saric also does not disclose a reverse auction processing section, nor the formation of a moving services contract.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning) See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 4-6, and 9 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. 
.


Response to Arguments
With respect to the rejection under 35 U.S.C. 112(a), Applicant’s arguments have been considered but are not persuasive. Therefore, the rejection is maintained.

With respect to page 7 of the Remarks, Applicant argues “the functions performed by the sections (i.e., sections configured to ...) would be understood by one skilled in the art what the corresponding structure to perform the functions, even though the specification does not explicitly name the corresponding structure” because “the functions performed by the sections (i.e., sections configured to ...) implicitly suggest the necessary structures for performing the functions” and “the function itself would be amply revealing about the underlying structure(s) for performing the function.” However, Examiner respectfully disagrees with Applicant. 
In order to fulfill the written description requirement, “the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Claims are found to “lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” and that “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (MPEP § 2161.01, section I). Furthermore, “it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Applicant admits there is no evidence in the specification disclosing the structure that achieves the function of each of the sections described in the claims, stating “the specification is not explicit on providing the corresponding structure for those limitations at issue” on page 7, and Examiner agrees. Because the specification gives no description of the structure intended to achieve the functionality of each of the sections claimed, one of ordinary skill in the art would not be able to understand how the inventor intends to achieve the claimed function of each section. The claim recites functions for each section that have no limits and cover every conceivable means for achieving the claimed functions, and the specification discloses at most only those means known to the inventor. Therefore, the rejection is maintained in this aspect.
Applicant also argues “the ‘sections configured to ...’ limitations are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for the underlying structure(s)” on pages 7-8. However, Examiner respectfully disagrees with Applicant’s analysis. Evaluating the capability of a person having ordinary skill in the art to perform or use the claimed invention falls under the enablement requirement of 35 U.S.C. 112(a), specifically that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’” (MPEP § 2161.01, section III). In contrast, the written description requirement does not evaluate whether the person having ordinary skill in the art has the capability of performing the claimed invention without “undue experimentation”; rather, the written description requirement evaluates whether the specification of the claimed invention sufficiently describes how the function is performed, the result is achieved, and/or the inventor intended the function to be performed (MPEP § 2161.01, Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). While a person having ordinary skill in the art could arguably make and use the full scope of the claimed invention without “undue experimentation,” the specification does not sufficiently describe how the inventor intends to achieve the claimed function of each section, as explained above. Therefore, the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments to claim 6 and cancellation of claim 8 render the rejections of claims 6 and 8 moot. Therefore, the rejection on claim 6 is hereby withdrawn. However, Applicant’s amendments have not addressed all the rejections under 35 U.S.C. 112(b), specifically in claims 1 and 9. Furthermore, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 9 of the Remarks, Applicant argues “the implied structures underlying the function of these elements render the U.S.C. 112(f) invoking limitations of ‘section configured to’ definite” because “the necessary structure(s) underlying the function of these elements, although absent in the specification, are implied by the very functions of these elements.” However, Examiner respectfully disagrees with Applicant’s analysis. According to the MPEP, “it is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter” in order Packard, 751 F.3d at 1310.
As admitted by Applicant, the specification provides no disclosure on the structure that is intended to achieve the function of each section. Because the specification does not describe a structure for achieving said function of each section, the claims recite functions that have no limits and cover every conceivable means for achieving the stated functions. A function that has no limits on the means for achieving said function is indefinite. Therefore, the rejection is maintained.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 11-13 of the Remarks, Applicant argues “the Office mis-characterizes the invention as directing to organizing human activities rather than the true nature of the invention - technical improvement over real- estate property processing technology.” However, Examiner respectfully disagrees with Applicant’s interpretation. 
As explained in the 2019 PEG and October 2019 Update to Subject Matter Eligibility, key concepts were extracted and synthesized in order to identify groupings of abstract ideas under Step 2A Prong 1. One of those groupings was “certain methods of organizing human 
In this case, claim 1 recites a commercial activity because the claim recites exchanging real estate product information between real estate suppliers and real estate customers, which is both marketing and sales activities. “Marketing activities” and “sales activities” are broad phrases that encompasses activities that are related to marketing and sales, including the marketing and sales of real estate products. While the claims do recite additional elements such as the ones listed by Applicant on page 13 of the Remarks, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite an abstract idea.

With respect to pages 12-15 of the Remarks, Applicant argues “the claimed invention offers change/improvement to technology” because “the invention is mainly about solving technology issues of accurately simulating, in a digital form, property viewing process with augmented digital information about the property and the interior design therein” and “the claimed invention meaningfully improves real- estate property transaction related technologies - providing the easiness, effectiveness and comprehensiveness for viewing and transacting real-estate properties.” Applicant further argues “the claimed invention is directed to an improved new process that will also increase the effectiveness (in terms of viewing real-estate properties with augmented information, making contracts and auctions among various parties easily) of real-estate transactions” because “just like the claimed invention examined by the Enfish court is deemed as an improvement of computer's capability in handling database more efficiently, the inventions in the present application, should be deemed as an improvement of AR/VR system (i.e., hardware)'s capability in handling real- estate property related activities more efficiently and effectively.” However, Examiner respectfully disagrees with Applicant’s analysis of the claims and what constitutes a technological improvement. 
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). In Enfish, the claims were determined to be eligible because the court determined that the claims were directed to a specific improvement to the way computers operate, embodied in the self-referential table, rather than an abstract idea of data querying and storage, since the claimed limitations recited a specific manner of a self-referential table for a computer database rather than using conventional database methods or any form of storing tabular data. Id. This improvement was further supported in the specification which noted a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Id. Therefore, in Enfish, the claims were directed to a specific implementation of a solution to a problem in the software arts. Id.
In this case, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in the [Technical Field], [Technical Problem] and [Technical Solution] paragraphs of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as lowering the cost of the real estate process. Although the claims include computer technology such as AR and VR, along with other computing elements, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish. Unlike the precedential case, in which the claims demonstrate a specific improvement to data storage and retrieval in computers and said improvement is reflected in the specification, the claims of the instant invention do not 

With respect to the rejections under 35 U.S.C. 103, Applicant’s amendments have rendered the rejections moot. Therefore, the rejections are hereby withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rattner et. al. (US 10528962 B2) was used to understand other methods of gaining cost estimates for moving services, particularly by using 2D images taken by the user.
Bishop (2015 NPL) was used to understand how virtual reality is used in real estate, specifically for touring homes that are not built yet.
Mangiaracina (2017 NPL) was used to understand how Pottery Barn uses a virtual reality app to design a desired furniture layout. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625